Citation Nr: 0506291	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 
 
2.  Entitlement to service connection for bronchitis. 
 
3.  Entitlement to service connection for hearing loss. 
 
4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from March 1975 until May 
1978.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, that denied service connection for cervical and 
lumbar spine disability, bronchitis, hearing loss and 
tinnitus.

The veteran was afforded a hearing before a decision review 
officer at the RO in September 2002.  The transcript is of 
record.  

During the pendency of the this appeal, service connection 
was granted for degenerative disc disease of the cervical 
spine by rating action dated in July 2004.  This matter is no 
longer in appellate status.

The issues of service connection for lumbar spine disability 
and hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current bronchitis is not the result of a disease or 
injury in service.

2.  Current tinnitus is the result of noise exposure in 
service.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2004); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 
1131 5103A, 5107 (West 2002 & Supp. 2004); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2004).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2004); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  As 
evidenced by the August 2003 statement of the case, and the 
July 2004 supplemental statement of the case, the veteran and 
representative have been notified of the law and regulations 
governing entitlement to the benefits sought, the evidence 
that would substantiate the claims, and the evidence which 
has been considered in connection with this appeal.  

Moreover, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
38 U.S.C.A. § 5103(a); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the 
appellant dated in May 2001, July 2001 and November 2003, the 
RO informed him of what the evidence had to show to establish 
service connection for bronchitis and tinnitus, what medical 
and other evidence the RO needed from him, what information 
or evidence the appellant could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision.  Id.  The Court ultimately held that it was 
sufficient for the Board to ensure that the proper notice was 
ultimately provided.  Id., at 120, 122-4.  The Pelegrini 
Court, however, was dealing with a situation in which the 
initial adverse decision was made prior to enactment of the 
VCAA.  It remains to be seen what effect delayed notice would 
have in cases, such as this one, where the initial adverse 
decision occurred after enactment of the VCAA.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  As will be discussed below, the Board is 
granting his tinnitus claim.  Therefore, he needs no further 
assistance in substantiating this claim.

If he submitted additional evidence substantiating his 
bronchitis claim, he would have received the same benefit as 
if he submitted the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made required efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claims as evidenced by scheduling him for VA examination 
in December 2003.  See 38 U.S.C.A. § 5103A(d).  All known 
private and VA outpatient clinical records have been 
retrieved and associated with the claims folder.  Under these 
circumstances, the Board finds that further assistance would 
have no reasonable possibility of substantiating the 
bronchitis claim.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  The claims are ready to be 
considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2004).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

1.  Service connection for bronchitis

The service medical records reflect that the veteran was seen 
in April 1975 for complaints that included a cough that was 
diagnosed as an upper respiratory illness.  In May 1975, he 
complained of chest pain when breathing, with coughing and 
phlegm production of six days' duration.  Physical 
examination disclosed bilateral congestion.  A diagnosis of 
upper respiratory infection was rendered.  

A common cold was diagnosed when seen in the dispensary in 
October 1975.  The veteran voiced complaints in January 1976 
that included excessive phlegm when coughing.  Tonsillitis 
was diagnosed.  A February 1976 clinic note showed complaints 
that included frontal headache, vertigo, vomiting and a 
productive cough.  It was noted that he smoked a pack of 
cigarettes a day.  An impression of bronchitis was recorded.  
Medication was prescribed.  

In November 1976, the veteran had complaints of pain in the 
chest for which medication was prescribed.  In February 1977 
he was seen for complaints that included dizziness, 
headaches, diarrhea, nausea and vomiting, body aches, general 
malaise and productive cough with yellow sputum.  The 
diagnosis was questionable virus syndrome.  Examination of 
the chest at that time revealed slight lower lobe congestion.  
The veteran was seen in September 1977 for complaints of a 
productive cough of 24 hours' duration assessed as an upper 
respiratory infection.  Upon examination in May 1978 for 
separation from service, the lungs and chest were evaluated 
as normal.  The veteran denied having asthma, shortness of 
breath, pain or pressure in chest, and chronic cough. 

The veteran underwent post-service VA general medical 
examination in September 1978 for complaints not pertinent to 
this appeal.  He was noted to have a slight productive cough, 
but the chest was clear.  The examination was found to be 
essentially normal.  He had a chest X-ray in February 1979 
prior to VA examination that was interpreted as normal.

The report of a physical examination conducted at South 
County Family Health Center in April 1979 is of record 
showing that the veteran stated he had had bronchitis.  He 
denied pains in the chest, chronic cough and shortness of 
breath.  Physical examination and X-ray of the lungs and 
chest were normal at that time.

The record reflects that on VA examination in October 1979 
for complaints not pertinent to this appeal, the veteran was 
afforded a chest X-ray that was read as normal.

VA outpatient treatment records dated from July 1999 to 
January 2000 contain no findings referable to bronchitis.  In 
July 1999 it was noted that the veteran smoked two packs of 
cigarettes per day.  Although a medical history was taken, no 
respiratory disease or disability was reported.

A claim for service connection for bronchitis was received in 
March 2001.  The veteran related that he was treated several 
times in service for such.  

The veteran was taken to Harris Regional Hospital in May 2001 
for symptoms that included chest pain with shortness of 
breath that were diagnosed as acute myocardial infarction.  
Physical examination disclosed that the chest was clear to 
percussion.  Auscultation revealed a prolonged expiratory 
phase bilaterally with a suggestion of bibasilar congestion 
but no frank rales.  A chest X-ray was interpreted as showing 
no significant acute process.

The veteran was afforded a VA examination for compensation 
and pension purposes in December 2003.  He presented history 
to the effect that bronchitis was initially diagnosed in 1977 
while stationed in Germany.  He acknowledged a 50+-pack year 
history of smoking.  He said that he had rare coughing up of 
blood with more frequent coughing of thick yellow purulent 
sputum and shortness of breath after walking two to three 
blocks.  It was reported that there been no asthmatic 
attacks.  He stated that he periodically contracted a 
respiratory condition, but had had no treatment for such.  

Examination of the lungs revealed decreased breath sounds 
bilaterally with no wheezes, crackles, rubs or rhonchi.  A 
chest X-ray and pulmonary function studies were performed.  
Following diagnostic studies and physical examination, a 
diagnosis of chronic bronchitis was rendered.  

The examiner noted that the veteran had one isolated episode 
of bronchitis in service.  An opinion was provided to the 
effect that it would be difficult to make an assumption that 
current bronchitis was a progression of the in-service 
symptomatology, given the 50+pack year history of smoking.  
It was added that there was not enough medical pathology in 
the interim to give an opinion as to whether or not current 
bronchitis was a progression from the initial episode over 25 
years before.  


Legal Analysis

The service medical records reflect that bronchitis was 
diagnosed on one occasion in service, although the veteran 
was shown to have been treated several other times for 
similar symptomatology diagnosed primarily as upper 
respiratory symptomatology.  

While the record reflects that he had a slight productive 
cough, on VA examination in September 1978, some months after 
separation from active duty, bronchitis or any other 
respiratory disease was not identified.  

There is no medical evidence of bronchitis for decades after 
service, and there is no contemporaneous evidence of 
respiratory symptomatology during this period.  The record is 
devoid of any complaints, findings or evidence of treatment 
for bronchitis or upper respiratory symptomatology after 
discharge from active duty until the veteran's 2001 claim.  

The veteran stated on VA examination in December 2003 that he 
had sought no treatment for respiratory symptoms over the 
years.  The only competent opinion as to whether the current 
bronchitis is related to service, that reported on the 
December 2003 examination, is against such a relationship.  
The examiner was unable to link current bronchitis to the 
isolated episode of bronchitis in service, given the 
veteran's long and substantial smoking history.  

Therefore, while the veteran now carries a diagnosis of 
chronic bronchitis, the evidence is against a finding that 
this disease is related to a disease or injury, including 
respiratory symptomatology, during service.  See 38 C.F.R. 
§ 3.303.  

The veteran has offered his own statements to the effect that 
current bronchitis had its onset in service.  It is well 
established, however, that laypersons without medical 
training are not qualified to render medical an opinion 
regarding the etiology of disorders and disabilities, and 
such opinions carry no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Under the circumstances, the Board must conclude that the 
weight of the evidence is against the claim for service 
connection for bronchitis, and it must therefore be denied.  
38 U.S.C.A. § 5107(b).


2.  Service connection for tinnitus.

Factual Background

The veteran's DD-214 notes a military occupational specialty 
of infantryman.  He received decorations and/or commendations 
as a Marksman (M-16) and Sharpshooter (.45 caliber pistol).

The service medical records do not reflect complaints of 
findings pertaining to ringing of the ears.  It is recorded 
in a clinic note dated in January 1978 that the appellant was 
a mortar man.  The record shows that hearing evaluation 
results dated in February 1978 and the discharge examination 
report in May 1978 indicated somewhat significantly higher 
decibel losses than those recorded on entrance examination in 
1975.  

The post service record reflects that the veteran was 
afforded a private physical examination in April 1979, and 
indicated that he had ringing or buzzing in the ears.  He 
stated at that time that he was an unemployed electrician.  

The veteran underwent an audiology examination for the VA in 
December 2003, and provided history to the effect that while 
in the infantry from 1975 to 1978, he was exposed to mortar 
and other loud equipment without the use of ear protection.  
He stated that this was when tinnitus began.  The examiner 
noted that the veteran also had an extensive history of 
civilian noise exposure without the use of ear protection.  
It was indicated, however, that it might be expected that 
tinnitus began in service since he was exposed to noise 
without ear protection.  Bilateral constant tinnitus was 
diagnosed. 


Legal Analysis

The service medical and administrative records and the 
veteran's statements support a finding that he may have 
experienced unusual noise exposure in service.  The VA 
examination and the veteran's statements provide competent 
evidence of current tinnitus, and he has reported a 
continuity of symptomatology since service.  The examiner for 
VA has provided competent evidence of a nexus between in-
service noise exposure and the current tinnitus.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

There is some evidence against the claim.  The examiner for 
the VA did indicate that the appellant had a history of 
extensive civilian noise exposure without the use of ear 
protection.  In the Board's opinion, however, the evidence is 
at least in equipoise.  Resolving any reasonable doubt in the 
veteran's favor, service connection for tinnitus is granted.


ORDER

Service connection for bronchitis is denied.

Service connection for tinnitus is granted. 



REMAND

Under the VCAA, VA is obliged to provide an examination, or 
obtain a medical opinion, when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003)

The service medical records reflect that the veteran had 
vague complaints of back pain in April and November 1976.  On 
VA examination in October 1979, he related that he had 
backaches after very little work and that this had slowed him 
down.  Private clinical records dated between January and 
February 1985 reflect that the veteran received diagnostic 
studies and treatment after back injury in a motor vehicle 
accident.  A discogenic process was indicated at that time.  
A VA outpatient neurology examination report noted that the 
veteran had lumbar disc disease with chronic back pain and 
instability of gait.  Review of the record discloses that the 
veteran has never had a VA examination specific to the lumbar 
spine.  

Given the evidence of back symptomatology in service, the 
current findings of back disability, and the veteran's 
testimony as to a continuity of back symptomatology since 
service; the Board finds that the criteria for an examination 
are met.

Additionally, the record reflects that on VA audiology 
examination in December 2003, the examiner stated that no 
records were provided for review.  The examiner related that 
without hearing tests from service, the veteran's hearing 
loss was more likely due to civilian noise exposure.  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes conducting a thorough and contemporaneous 
medical examination, including a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The record reflects that prior to the December 2003 
examination, the veteran had failed to report for VA 
examination on multiple occasions in the past.  He is advised 
that failure without good cause to report for necessary 
examinations, would result in his claim being decided on the 
basis of the evidence of record.  See 38 C.F.R. § 3.655 
(2004).  He should be afforded an informed opportunity to 
report for VA orthopedic and audiology examinations for the 
purposes of this claim

Accordingly, these matters are REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
a VA orthopedic examination to 
determine the onset and etiology of 
current lumbar spine disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished.  

Following review of the record and the 
physical examination, the examiner is 
requested to render an opinion as to 
whether it is at likely as not (50 
percent probability or more) that the 
veteran now has low back disability as 
the result of any incident of service.  
A rationale for the opinion should be 
included in the report.

If the veteran fails to appear for the 
examination, this fact should be noted 
in the claims folder and a copy of the 
examination notification should be 
associated with the claims folder.  

3.  The veteran's claims folder and a 
copy of this remand should be provided 
to the examiner who conducted the 
December 2003 audiology examination.  
If the examiner is unavailable, another 
medical professional may furnish the 
required review and opinion.

Following review of the record, the 
examiner should render an opinion as to 
whether it is at likely as not (50 
percent probability or more) that the 
veteran now has bilateral hearing loss 
that had its onset in service, or was 
otherwise caused by any incident of 
service.  A rationale for the opinion 
should be included in the report

5.  Thereafter, the AMC or RO should 
readjudicate the issues on appeal.  If 
the benefits remain denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case.  The case should then be 
returned to the Board, if otherwise in 
order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


